Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Species A (Figs. 1-4F and 6A-B), Subspecies 4 (Fig. 4F) in the reply filed on 01/24/2022 is acknowledged.
2)	The election requirement filed 09/22/2021 with regards to Groups I-III is withdrawn. Claims 1-20 will be examined.
Drawings
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 7-8, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “The device of claim 1” in claim 7, line 1, as “The device of claim 6”, as claim 6 has sufficient antecedent basis for “the barrier” of claim 7, line 1.
Claim 8 recites the limitation "the barrier" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “The device of claim 1” in claim 8, line 1, as “The device of claim 6”, as claim 6 has sufficient antecedent basis for “the barrier” of claim 8, line 1.
Claim 13 recites the limitation “a vessel” in line 3. However, it is unclear if this “a vessel” is a further recitation of “a vessel” in claim 10, line 18, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a vessel” of claim 13, line 3 as “the vessel”, referencing “a vessel” of claim 10, line 18. 
Claim 15 recites the limitation “a vessel” in line 3. However, it is unclear if this “a vessel” is a further recitation of “a vessel” in claim 10, line 18, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will 
Claim 19 recites the limitation “a vessel” in line 3. However, it is unclear if this “a vessel” is a further recitation of “a vessel” in claim 16, line 18, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a vessel” of claim 19, line 3 as “the vessel”, referencing “a vessel” of claim 16, line 18.
Claim Rejections - 35 USC § 102
6)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8)	Claims 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rousche et al. (U.S. PGPUB 20210228802), hereinafter Rousche.
	Regarding claim 10, Rousche teaches a tissue access device (as shown in Fig. 2A) having a longitudinal axis (axis along which needle 20 follows, as shown in Fig. 1A) comprising:

	a housing (Fig. 2A; 12) having a housing opening (where 24 resides) and a housing conduit (Fig. 2B; 40), wherein the housing conduit extends from a housing proximal end to a housing distal end (as shown in Fig. 2A);
	a deformable membrane (portion of 40 which is immediately impacted by occluder, as shown in Fig. 2B), wherein the deformable membrane defines a portion of the housing conduit (as the deformable membrane is specific portion of the housing conduit); and
	a movable footplate (Fig. 4; 25) having a footplate proximal end (as shown in Annotated Fig. 4), a footplate distal end (as shown in Annotated Fig. 4), a footplate first surface (as shown in Annotated Fig. 4), a spring (Fig. 4; 28) and an occluder (Fig. 4; 24) wherein the footplate is attached to the housing (via 26, as shown in Fig. 2B), 
	 wherein the spring is biased to move the movable footplate from a footplate first configuration (as shown in Fig. 2A) to a footplate second configuration (as shown in Fig. 2B) when a force applied by the footplate first surface against a non-footplate surface changes from a first force to a second force less than the first force [Paragraph 0033], 
wherein at least a first portion of the occluder (portion of the occluder which immediately contacts the deformable membrane) occludes the housing conduit when the movable footplate is in the footplate second configuration (via occlusion of the deformable membrane, as shown in Fig. 2B), and
wherein the footplate distal end comprises a barrier (Examiner interprets the “edge” of the footplate distal end to be a barrier) configured to prevent over insertion of 

    PNG
    media_image1.png
    251
    393
    media_image1.png
    Greyscale

Annotated Fig. 4
Regarding claim 11, Rousche teaches the device of claim 10, wherein the deformable membrane is less deformed by the occluder when the moveable footplate is in the footplate first configuration (as shown in Fig. 2A) than when the movable footplate is in the footplate second configuration (as shown in Fig. 2B).
Regarding claim 12, Rousche teaches the device of claim 10, wherein the footplate distal end is closer to the needle and the housing conduit when the movable footplate is in the footplate first configuration (as shown in Fig. 2A) than when the footplate is in the footplate second configuration (as shown in Fig. 2B), and wherein the spring is biased to move the footplate distal end away from the needle and the housing 
	Claim Rejections - 35 USC § 103
9)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11)	Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rousche in view of Alexandre & CIE (FR1426230), hereinafter Alexandre.
	Regarding claim 13, Rousche teaches the device of claim 10. However, Rousche fails to teach wherein the footplate distal end has a curved surface configured to reduce friction against the non-footplate surface when the needle is inserted into a vessel.
	Alexandre teaches a tissue access device (as shown in Fig. 1) having a device longitudinal axis (the axis along which the needle 4 follows), the device comprising:
	a needle (Fig. 1; 4) having a needle proximal end and a needle distal end (as shown in Fig. 1);
a housing (Fig. 1; 3);

a movable footplate (Fig. 1; 5) having a footplate proximal end (as shown in Annotated Fig. 1), footplate distal end (as shown in Annotated Fig. 1), a footplate first surface (as shown in Annotated Fig. 1), a spring (Fig. 1; 8), and an occluder (Fig. 1; 7), wherein the footplate is attached to the housing (as shown in Fig. 1),
wherein the spring moves the movable footplate from a footplate first configuration (as shown in Fig. 2) to a footplate second configuration (as shown in Fig. 1),
wherein the footplate distal end has a curved surface (as shown in Fig. 1) configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel (Examiner interprets the curved surface of the distal end of the footplate to meet this claimed limitation as “configured to” is broad, and the curved surface would be perfectly capable of fulfilling this claimed limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have made the footplate distal end have a curved surface configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel, as taught by Alexandre. Doing so would allow for less damage to the skin when coming into contact with the distal end of the footplate.

    PNG
    media_image2.png
    238
    574
    media_image2.png
    Greyscale

Annotated Fig. 1, Alexandre
Regarding claim 15, Rousche teaches the device of claim 10, where the footplate distal end is closer to the needle when the movable footplate is in the footplate first position than when the movable footplate is in the footplate second configuration (as shown between Figs. 2A and 2B). However, Rousche fails to teach wherein the footplate distal end has a curved surface configured to reduce friction against the non-footplate surface when the needle is inserted into a vessel, and wherein at least a portion of the curved surface is closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second configuration.
	Alexandre teaches a tissue access device (as shown in Fig. 1) having a device longitudinal axis (the axis along which the needle 4 follows), the device comprising:
	a needle (Fig. 1; 4) having a needle proximal end and a needle distal end (as shown in Fig. 1);
a housing (Fig. 1; 3);
a deformable membrane (Fig. 1; 1); and

wherein the spring moves the movable footplate from a footplate first configuration (as shown in Fig. 2) to a footplate second configuration (as shown in Fig. 1),
wherein the footplate distal end has a curved surface (as shown in Fig. 1) configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel (Examiner interprets the curved surface of the distal end of the footplate to meet this claimed limitation as “configured to” is broad, and the curved surface would be perfectly capable of fulfilling this claimed limitation), and wherein at least a portion of the curved surface is closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second configuration (as shown between Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have made the footplate distal end of Rousche have a curved surface configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel, as taught by Alexandre. Doing so would allow for less damage to the skin when coming into contact with the distal end of the footplate. Additionally, adding a curved surface to the footplate distal end of Rousche would have necessitated the curved surface being closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second 
Regarding claim 16, Rousche teaches a vessel access device (as shown in Fig. 2A) having a longitudinal axis (axis along which needle 20 follows, as shown in Fig. 1A) comprising:
	a needle (Fig. 2A; 20) having a needle proximal end (end opposite Fig. 2A; 22) and a needle distal end (Fig. 2A; 22);
	a housing (Fig. 2A; 12) having a housing opening (where 24 resides) and a housing conduit (Fig. 2B; 40), wherein the housing conduit extends from a housing proximal end to a housing distal end (as shown in Fig. 2A);
	a deformable membrane (portion of 40 which is immediately impacted by occluder, as shown in Fig. 2B), wherein the deformable membrane defines a portion of the housing conduit (as the deformable membrane is specific portion of the housing conduit); and
	a movable footplate (Fig. 4; 25) having a footplate proximal end (as shown in Annotated Fig. 4), a footplate distal end (as shown in Annotated Fig. 4), a footplate first surface (as shown in Annotated Fig. 4), a spring (Fig. 4; 28) and an occluder (Fig. 4; 24) wherein the footplate is attached to the housing (via 26, as shown in Fig. 2B), 
	 wherein the spring is biased to move the movable footplate from a footplate first configuration (as shown in Fig. 2A) to a footplate second configuration (as shown in Fig. 2B) when a force applied by the footplate first surface against a non-footplate surface changes from a first force to a second force less than the first force [Paragraph 0033], 

While Rousche further teaches where the footplate distal end is closer to the needle when the movable footplate is in the footplate first position than when the movable footplate is in the footplate second configuration (as shown between Figs. 2A and 2B). However, Rousche fails to teach wherein the footplate distal end has a curved surface configured to reduce friction against the non-footplate surface when the needle is inserted into a vessel, and wherein at least a portion of the curved surface is closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second configuration.
	Alexandre teaches a tissue access device (as shown in Fig. 1) having a device longitudinal axis (the axis along which the needle 4 follows), the device comprising:
	a needle (Fig. 1; 4);
a housing (Fig. 1; 3);
a deformable membrane (Fig. 1; 1); and
a movable footplate (Fig. 1; 5) having a footplate proximal end (as shown in Annotated Fig. 1), footplate distal end (as shown in Annotated Fig. 1), a footplate first surface (as shown in Annotated Fig. 1), a spring (Fig. 1; 8), and an occluder (Fig. 1; 7), wherein the footplate is attached to the housing (as shown in Fig. 1),

wherein the footplate distal end has a curved surface (as shown in Fig. 1) configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel (Examiner interprets the curved surface of the distal end of the footplate to meet this claimed limitation as “configured to” is broad, and the curved surface would be perfectly capable of fulfilling this claimed limitation), and wherein at least a portion of the curved surface is closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second configuration (as shown between Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have made the footplate distal end of Rousche have a curved surface configured to reduce friction against a non-footplate surface when the needle is inserted into the vessel, as taught by Alexandre. Doing so would allow for less damage to the skin when coming into contact with the distal end of the footplate. Additionally, adding a curved surface to the footplate distal end of Rousche would have necessitated the curved surface being closer to the needle when the movable footplate is in the first configuration than when the movable footplate is in the footplate second configuration, as this structure is facilitated by the moveable footplate of unmodified Rousche.
Regarding claim 17, Rousche in view of Alexandre teaches the device of claim 16, wherein the deformable membrane is less deformed by the occluder when the 
Regarding claim 18, Rousche in view of Alexandre teaches the device of claim 16, wherein the footplate distal end is closer to the needle and the housing conduit when the movable footplate is in the footplate first configuration than when the footplate is in the footplate second configuration (as shown between Figs. 2A and 2B), and wherein the spring is biased to move the footplate distal end away from the needle and the housing conduit when the movable footplate moves from the footplate first configuration to the footplate second configuration [Paragraph 0033].
Regarding claim 19, Rousche in view of Alexandre teaches the device of claim 16, wherein the footplate distal end has a curved surface configured to reduce friction against the non-footplate surface when the needle is inserted into the vessel (as discussed in claim 16).
Allowable Subject Matter
12)	Claims 1-6 and 9 are allowed.
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The allowable subject matter pertains specifically to “wherein at least a second .
Double Patenting
13)	Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783